871 F.2d 1088
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Karen PLILEY, Plaintiff-Appellant,v.SECRETARY OF HEALTH AND HUMAN SERVICES, Defendant-Appellee.
No. 89-1017.
United States Court of Appeals, Sixth Circuit.
March 27, 1989.

1
Before BOYCE F. MARTIN Jr. and MILBURN, Circuit Judges, and JOHN D. HOLSCHUH, District Judge*.

ORDER

2
This appeal has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.


3
A review of the record indicates that appellant appealed on December 12, 1988, from the district court's notification that social security cases are decided without a hearing (appeal no. 89-1017).  The final decision of the district court was entered December 20, 1988, and appellant appealed from that decision on December 27, 1988 (appeal no. 89-1130).


4
Appeal no. 89-1017 was not taken from an appealable order.  The notification which appellant received was not in the form of an order or ruling and is not listed on the district court docket sheet.  Such notification is not a final decision nor is there any indication that such notification was certified for interlocutory appeal under 28 U.S.C. Sec. 1292(b).  Absent a 28 U.S.C. Sec. 1292(b) certification and application for permission to appeal, this court cannot entertain this interlocutory appeal.   See Lynch v. Johns-Manville Sales Corp., 701 F.2d 44, 45 (6th Cir.1983) (per curiam);  Wiltse v. Clarkson, 542 F.2d 363, 364 (6th Cir.1976) (order).


5
It is ORDERED that appeal no. 89-1017 be and hereby is dismissed for lack of jurisdiction.  Rule 9(b)(1), Rules of the Sixth Circuit.  The dismissal of appeal no. 89-1017 does not affect the pendency of appeal no. 89-1130.